ON PETITION FOR REHEARING.
The appellees separately and severally petition this court for a rehearing for the reasons assigned that the court erred in overruling the motion of the appellees to dismiss the appeal herein, and that the court erred in failing to rule on the omissions and inaccuracies in the appellant's brief as pointed out in appellees' brief.
Other errors are assigned, which are covered in the opinion heretofore filed and need not be considered.
The motion to dismiss was upon the grounds that the notice of the appeal, which was served upon the appellee's attorney, did not comply with Burns R.S. 1926, section 700, for the reason that the date of the service of the notice did not show upon the notices. The appellants filed *Page 93 
in this court a motion supported by affidavit to show that said notices were served in time and upon the proper parties and the appellants were permitted by order of this court to insert the date of service. The appellees find fault with this procedure. The proof of notice was sufficient to show that the appellees were properly notified.
The appellants' brief was sufficient for us to understand the questions raised on this appeal and was sufficient to inform the appellees of matters claimed to be erroneous, so that the appellee could and did within the proper time, file briefs which fully presented their side of the case on its merits.
We have again examined all legal questions involved and are satisfied that the opinion herein correctly states the law of this case.
Petition for rehearing is denied.